Citation Nr: 0330897	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a 
left hip injury.

3.  Entitlement to service connection for residuals of a 
right ear injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to March 
1943.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which denied the benefits sought on appeal.

During a June 2003 videoconference before the undersigned 
Veterans Law Judge, the veteran testified as to the 
incurrence of a right foot injury while on active duty.  The 
Board observes that the veteran is already service-connected 
for a right foot injury, identified as residuals of a right 
foot sprain and evaluated as 10 percent disabling.  The 
Board therefore refers the issue of entitlement to an 
increased evaluation for residuals of a right foot sprain to 
the RO for development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's hearing loss was first shown many years 
after service and the competent medical evidence does not 
show that it is causally linked to any incident of active 
duty.  

3.  The medical evidence shows that the veteran does not 
have a current left hip disability related to any findings 
in his service medical records.

4.  The medical evidence shows that the veteran does not 
have current residuals of a right ear injury.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Service connection for residuals of a left hip injury is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

3.  Service connection for residuals of a right ear injury 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA was enacted on November 9, 2000.  The veteran filed 
the instant claim on November 30, 2000.  Thus, VA must 
comply with the notice and duty to assist provisions 
contained in the new law.  

In this case, the Board finds that VA's duties to the 
appellant under the VCAA have been fulfilled.  First, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103.  The Board concludes that the discussions in 
the May 2002 rating decision and the September 2002 
statement of the case (SOC) adequately informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The May 
2002 rating decision and the SOC set forth the laws and 
regulations pertaining to the merits of the appellant's 
claim.  The SOC also informed the veteran of the provisions 
of the VCAA.  In a March 2001 VCAA letter, the RO informed 
the appellant of the types of evidence that would establish 
entitlement to the benefits sought, and that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the 
records sought and submitted releases as necessary.  In 
light of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained all of the veteran's available 
service medical records as well as all indicated post-
service VA medical records.  In addition, as noted above, 
the RO contacted the veteran by letter in March 2001 and 
asked him to identify all medical providers who had treated 
him for the claimed disabilities.  During his June 2003 
videoconference before the undersigned Veterans Law Judge, 
and in December 2002 correspondence, the veteran requested 
that VA obtain in-service treatment records from Wheeler 
Field.  The Board notes that the RO has attempted to do so, 
unsuccessfully.  A May 2001 request for treatment records 
sent to Tripler Army Medical Center indicates that the 
request included records from Wheeler Field.  Thus, the 
November 2001 negative response from Tripler AFB indicates 
that no records were available from Wheeler Field.

As to any duty to provide an examination and/or seek an 
opinion addressing the question of whether the veteran's 
claimed disabilities began during or are causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An 
examination or opinion shall be treated as being necessary 
to make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's act of service; but 
does not contain sufficient medical evidence for VA to make 
a decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. 
at 45,626-45,627, 45,631 (codified as amended at 38 C.F.R. § 
3.159(c)(4)).

With no evidence to substantiate that the veteran suffered 
from hearing loss during service, and no pertinent diagnosis 
of or findings attributable to it until many years after 
service, any nexus opinion at this late stage would be 
speculative.  Similarly, with no evidence to substantiate 
that the veteran suffered from a right ear injury during 
service, and no current pertinent diagnosis or findings, any 
nexus opinion at this late stage would be speculative.  
Arguably, 38 U.S.C. § 5103A mandates a nexus opinion when 
there are pertinent abnormal clinical or laboratory findings 
recorded during or proximate to service (i.e., a pertinent 
abnormal finding that is attributed to or at least 
suggestive of the disability at issue sometime short of the 
amount of time that has elapsed between service and the 
initial diagnosis in this case) and competent post-service 
evidence of the claimed disability.  Here, there is no 
suggestion of clinical or laboratory findings attributable 
to the veteran's claimed hearing loss and right ear injury 
during service, no evidence of post-service hearing loss 
until many years after the veteran's separation from service 
and no evidence of any post-service residuals of a right ear 
injury.  A clinician would have no means of linking the 
claimed current disabilities to service other than pure 
speculation and fact-finding outside the realm of his or her 
expertise.  

The Board observes that while the veteran's service medical 
records include some findings related to the left hip, the 
post-service medical records contain no evidence of relevant 
findings or diagnoses.  A clinician would have no means of 
linking the claimed current left hip disability to service 
other than pure speculation and fact-finding outside the 
realm of his or her expertise.  

The veteran has not indicated there is additional competent 
medical evidence available to substantiate his claims.  
Without such evidence, the Board must conclude that no VA 
examination is required based on the facts of this case.  
Under these circumstances, there is no duty to provide an 
examination or opinion with regard to the claims on appeal.  
See 38 U.S.C. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also 
Wells v. Principi, 326 F3d. 1381 (Fed. Cir. 2003).  

In May 2003, after the RO's most recent adjudication, the 
veteran's representative submitted additional treatment 
records from the Las Vegas VA Medical Center, dated from May 
2001 to May 2003.  The Board finds that the veteran is not 
prejudiced by the Board's initial review of the new 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The treatment records are negative for complaints, 
symptoms, findings or diagnoses pertaining to the veteran's 
current claims.  Moreover, the veteran's representative 
attached a waiver of initial adjudication by the RO.  See 
Disabled American Veterans, et al. (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (explaining 
that 38 C.F.R. § 19.9(a)(2) was invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a)); and 
VAOPGCPREC 1-2003 (explaining that the DAV decision does 
prohibit the Board from rendering a final decision based 
upon newly obtained evidence without the appellant's first 
waiving initial consideration of any such evidence by the 
RO).  

The Board is cognizant of a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), wherein the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in DAV, supra (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Notwithstanding PVA, supra, the Board may proceed with the 
adjudication of this appeal for the following reasons.  The 
veteran has been contacted during the course of appeal for 
the purpose of determining whether there is any additional 
relevant evidence that has not been obtained.  As described 
above, the RO has obtained all identified evidence to the 
extent possible, and the veteran has not indicated there is 
additional available evidence relevant to this appeal that 
has not been secured.  A May 2003 VA Form 646 failed to 
identify any sources of additional outstanding evidence, or 
indicate that the veteran was in the process of obtaining 
additional evidence.  The VA Form 646 argued that the Board 
should grant the benefits sought based on the evidence 
already of record.  It implied that no additional evidence 
was available and requested that the Board proceed with its 
appellate review.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claims, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  Further, given the indication that there is 
no additional evidence available that is relevant to this 
appeal, and the implied requests for the Board to proceed 
with its appellate review, there has been no prejudice to 
the claimant that would warrant a remand, notwithstanding 
PVA, supra, and the claimant's procedural rights have not 
been abridged.  Bernard, supra. 

Factual Background 

In correspondence to VA, and during a June 2003 
videoconference hearing before the undersigned Veterans Law 
Judge, the veteran has made many contentions as to his 
claimed conditions.  The Board will address his assertions 
together for the sake of clarity.  The veteran maintains 
that he incurred hearing loss while on active duty.  He 
contends that he was not exposed to loud noises during 
service or his post-service employment.  He reports first 
noticing the hearing loss a few years ago, in approximately 
1999 or 2000.  The veteran also alleges that he injured his 
left hip playing baseball on active duty.  After returning 
from furlough, he was excused from PT and hiking prior to 
service overseas.  He reports that he underwent no post-
service treatment of the left hip and only experiences pain 
during damp weather or after too much activity.  The veteran 
also contends that he was attacked by locals while walking 
along a street in Honolulu and that he received treatment at 
Wheeler Field.  He denies having had any problems with the 
right ear after the treatment, other than having been told 
that his right ear hearing loss is more severe than his 
left.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to 
the right ear or hearing loss.  They show that the veteran 
had a split fascia of the left hip in November 1943.  He was 
excused from PT.  He had a hypermobile left hip in January 
1944, and x-rays were negative.  X-rays conducted in 
December 1944 demonstrated no evidence of arthritic changes.  
In January 1945, the veteran complained of inability to do 
full duty due to his left hip.  Examination showed no bone 
or joint pathology, limitation of motion, or pain on motion.  
There was snapping of the muscle over the great trochanter.    

The veteran's Enlisted Record and Report of Separation 
Honorable Discharge provides that he served in no battles or 
campaigns and does not indicate combat.

On a March 1946 claim for VA benefits, the veteran only 
identified a right foot injury, in March 1944.  

Post-service VA treatment records dated from 1968 to 1984 
are negative for hearing loss or residuals of a right ear 
injury.  They show that the veteran was followed for 
bilateral iliac endarterectomy but are negative for any 
orthopedic complaints, symptoms, findings or diagnoses 
related to the left hip.  VA treatment records dated from 
1992 to 2003 show bilateral hearing loss for VA purposes.  
38 C.F.R. § 3.385 (2003).  They are negative for complaints, 
symptoms, findings or diagnoses relating to residuals of a 
right ear injury or to a left hip condition, other than 
those related to the veteran's bilateral iliac 
endarterectomies.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time 
as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war or after December 31, 1946, and certain chronic 
diseases, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of 
the veteran's claims for service connection.  

Turning to the veteran's claim for service connection for 
hearing loss, the Board recognizes that the veteran has 
current hearing loss for VA purposes.  However, the 
veteran's service medical records are negative for any 
pertinent complaints, symptoms, findings or diagnoses.  The 
veteran's post-service medical records are negative for any 
indication of hearing loss within one year of service.  He 
did not identify hearing loss on his March 1956 claim for VA 
benefits.  The earliest medical evidence of hearing loss is 
dated decades after the veteran's separation from service 
and by his own admission he did not experience hearing loss 
until 1999 or 2000.  The Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the record does not contain any medical evidence 
showing a nexus or link between the veteran's current 
hearing loss and his service, such as a medical opinion 
linking them based on a review of the record.  As a 
layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence 
supporting his claim.  

Finally, the veteran has denied acoustic trauma during 
service and the record does not indicate that he engaged in 
combat.  As a result, service connection cannot be presumed 
under 38 U.S.C.A. §  1154 (a) or (b) (West 2002).  

Turning to the veteran's claim for residuals of a left hip 
injury, the Board recognizes that during his active duty the 
veteran split the fascia over his left hip and experienced 
snapping of the muscle over the great trochanter.  On the 
other hand, he did not identify any left hip condition on 
his March 1956 claim for VA benefits.  His post-service 
medical records are negative for any left hip disability 
residual to his inservice split fascia or snapping of the 
muscle over the great trochanter.  While the record does 
show post-service bilateral iliac endarterectomies, there is 
no competent medical evidence linking them to the findings 
in his service medical records.  The fact that the veteran 
required bilateral endarterectomies indicates that their 
etiology was separate from any injury to the left hip.  Nor 
is there any competent medical evidence linking the 
veteran's post-service complaints of left hip pain in damp 
weather and after too much activity to the findings in his 
service medical records.  Again, the veteran's own testimony 
does not constitute competent medical evidence supporting 
his claim.    

Turning to the veteran's claim for residuals of a right ear 
injury, the veteran's service medical records are negative 
for any complaints, symptoms, findings or diagnoses related 
to a right ear injury.  His post-service medical records are 
also negative for complaints, symptoms, findings or 
diagnoses related to a right ear injury.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's 
perusal of the record in this case shows no competent proof 
of present disability.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

As the evidence shows that the veteran does not have 
residuals of a right ear injury, the Board finds that this 
claim must be denied as a matter of law.  Sabonis, supra.

The Board notes that in denying the veteran's claim for 
service connection for residuals of a right ear injury, the 
lack of evidence of an inservice injury is not dispositive.  
The dispositive factor is the absence of the current 
disability.  Thus, even if the veteran is correct that 
additional medical records exist showing treatment for a 
right ear injury at Wheeler Field, service connection would 
not be warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hearing loss is denied.

Service connection for residuals of a left hip injury is 
denied.

Service connection for residuals of a right ear injury is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



